Citation Nr: 1035924	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a temporary total evaluation under the provisions 
of 38 C.F.R. § 4.30 for convalescence following left knee surgery 
on February 10, 2006.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction of the claims file has 
subsequently been transferred to the Atlanta, Georgia, RO.  

The Veteran was scheduled for a video-conference hearing before a 
Veterans Law Judge in August 2010; however, he failed to report 
for the hearing.  Therefore, the Board considers his hearing 
request to be withdrawn.  38 C.F.R. § 20.702(d), (e); 20. 704 
(d), (e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to a temporary total evaluation so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Veteran asserts that a temporary total rating under the 
provisions of 38 C.F.R. 
§ 4.30 for convalescence following left knee surgery on 
February 10, 2006, is warranted.  He maintains that he underwent 
left knee anterior cruciate ligament (ACL) reconstruction after 
he tore his ACL running from a dog.  He maintains that, although 
he was not placed in a cast, he used crutches and required a knee 
brace in excess of a year.  

A review of the record shows that the Veteran was provided a 
notice letter of what the evidence must show pertaining to a 
temporary total rating for convalescence.  However, he was not 
provided notice of the full provisions of 38 C.F.R. § 4.30 for 
convalescence, but instead was provided the provisions of 38 
C.F.R. § 4.29 for hospital treatment.  Therefore, while on 
remand, the RO/AMC should ensure that the Veteran is provided 
proper notice of the evidence and information necessary to 
substantiate his claim for a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 for convalescence prior to final 
adjudication of the claim.

Additionally, the Board notes that the Veteran is service-
connected for patellofemoral osteoarthritis and chondromalacia of 
the bilateral knees.  The RO denied his claim for a temporary 
total evaluation based on a finding that his surgery was for a 
nonservice-connected disability, i.e., a tear of the ACL.  
Specifically, the RO found that the Veteran's ACL tear was due to 
an intercurrent injury, i.e., twisting his knee when he was 
chased by a dog in May 2005.  However, the RO did not determine 
whether the Veteran's service-connected disability of 
patellofemoral osteoarthritis and chondromalacia caused or 
contributed to such injury.  Therefore, prior to adjudicating the 
Veteran's claim for a temporary total evaluation, the RO/AMC must 
first adjudicate whether the Veteran's service-connected left 
knee patellofemoral osteoarthritis and chondromalacia caused or 
contributed to his 2005 knee injury, which, in turn resulted in 
his ACL repair surgery.  In this regard, the RO/AMC should 
conduct any indicated development, to include affording the 
Veteran any contemporary examinations or obtaining any opinions 
deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice that is consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1) pertaining to a temporary total 
rating claim under the provisions of 38 
C.F.R. § 4.30 for convalescence.  The notice 
letter should also specifically advise the 
Veteran of the information and evidence not 
of record that is necessary to substantiate 
the claim.

2.  The RO/AMC should adjudicate whether the 
Veteran's service-connected left knee 
patellofemoral osteoarthritis and 
chondromalacia caused or contributed to his 
2005 knee injury, which, in turn resulted in 
his ACL repair surgery.  In doing so, the 
RO/AMC should conduct any indicated 
development, to include affording the Veteran 
any contemporary examinations or obtaining 
any opinions deemed necessary.

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran should 
be issued a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

